Citation Nr: 0816326	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-17 987	)	DATE
	)
      MERGED APPEAL	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for a heart disorder, 
including coronary artery disease (CAD).

2. Entitlement to service connection for a left leg disorder, 
including as secondary to a service-connected chronic low 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1980 to 
May 1983.

This appeal to the Board of Veterans' Appeals (Board) arose 
August 2003 and December 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

To support his claims, the veteran testified in November 2005 
at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board - also commonly referred to as a 
travel Board hearing.

The Board remanded this case in May 2006 for further 
development and consideration.  The remand was via the 
Appeals Management Center (AMC).

While this case was on remand, the AMC issued a decision in 
October 2007 granting service connection for a right ankle 
strain and assigning an initial noncompensable (i.e., 0 
percent) rating for this disability retroactively effective 
from June 7, 2004, the date of receipt of the veteran's 
claim.  So his original claim for service connection for a 
bilateral - meaning right and left - lower leg disorder now 
only concerns whether he also is entitled to service 
connection for his left lower extremity.  He has not appealed 
either the initial rating or effective date assigned for his 
right leg (ankle) disorder, so that part of his claim has 
been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement (NOD) must thereafter be timely filed to 
initiate appellate review of "downstream" issues such as the 
compensation level assigned for the disability and the 
effective date).  See, too, 38 C.F.R. § 20.200 (2007).




FINDINGS OF FACT

1.  The veteran did not have a heart disorder, including CAD, 
during service or within one year after his discharge, and 
there is no competent medical evidence otherwise suggesting 
this condition is due to his military service.  The medical 
opinion obtained from his rather recent VA compensation 
examination in October 2006, on remand, indicates his left-
sided chest pain and intercostal chondritis documented in his 
service medical records are unrelated to his current 
hypercholesterolemia, CAD, atherosclerosis, or his 
hypertension.  Rather, according to this VA examiner, these 
conditions and associated symptoms are more likely related to 
or caused by the veteran's diabetes and chronic smoking.

2.  This October 2006 VA compensation examiner, however, did 
also indicate the veteran's "bilateral" leg disorder (so 
including his left lower leg, i.e., left ankle strain, not 
just his right ankle strain) is etiologically related to his 
military service and, in particular, to his low back disorder 
(multilevel degenerative disc disease of the lumbosacral 
spine), a condition already service connected.


CONCLUSIONS OF LAW

1.  The veteran's heart disorder, including CAD, was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  The veteran's left leg disorder (specifically, his left 
ankle sprain) is proximately due to his service-connected low 
back disorder.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC in July 2003, June and October 2004, September 
2005 and June 2006 (1) informed the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him of the information 
and evidence that VA would obtain and assist him in 
obtaining; (3) informed him of the information and evidence 
he was expected to provide; and (4) requested that he provide 
any evidence in his possession pertaining to his claims, or 
something to the effect that he should "give us everything 
you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II). 

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC complied with the requirements in Dingess when it sent a 
VCAA notice letter in June 2006, on remand, discussing the 
downstream disability rating and effective date elements of 
the claims and then went back and readjudicated the claims in 
the February 2008 supplemental statement of the case (SSOC).  
This is important to point out because the Federal Circuit 
Court recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records the veteran and his representative 
identified.  In addition, VA furnished the veteran 
compensation examinations to determine the etiology of his 
heart and leg disorders.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  Accordingly, the Board finds that 
no further assistance is needed to meet the requirements of 
the VCAA or Court.



II.  Whether the Veteran is Entitled to Service Connection 
for a Heart Disorder, Including CAD

The veteran claims that his heart disorder, including CAD, is 
a result of his military service.  During his travel Board 
hearing in November 2005, he contended there were early, 
i.e., prodromal signs of a heart disorder during service 
including left-sided chest pain and intercostal chondritis in 
October 1981.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Cardiovascular disease, including hypertension, may be 
presumed to have been incurred in service if manifested to a 
compensable degree (of at least 10 percent) within one year 
of separation from active military service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

An October 1981 service medical report notes the veteran 
complained of sharp pain from his chest cavity.  He said that 
he had been experiencing this for the past day and was 
coughing up mucus.  The examiner diagnosed intercostal 
chondritis on the right side.  Nevertheless, an April 1983 
chest x-ray was negative.  The report of the veteran's 
military separation examination in May 1983 also indicates 
his chest was asymptomatic and blood pressure within normal 
limits (111/70).  Moreover, in the accompanying report of 
medical history, he checked the box "No" for shortness of 
breath and pain or pressure in his chest.



If, as here, there is no evidence of a chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

Records from the local VA Medical Center (VAMC) in Puget 
Sound confirm the veteran has a current heart disorder - 
atherosclerotic CAD, hypertension and hypercholesterolemia.  
So the determinative issue is whether this current 
heart disorder is somehow attributable to his military 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Concerning this, in February 2005, the veteran's treating 
physician at the VAMC provided a statement regarding the 
origin of the veteran's CAD, noting he had undergone a triple 
vessel bypass in 2003 and also had Type II diabetes mellitus.  
This doctor also noted there was no family history of heart 
disease in any of the veteran's first-degree relatives, but 
that he had a history of heavy smoking since age 17, elevated 
cholesterol, and previously undiagnosed diabetes, which put 
him at risk for CAD.  This physician concluded that it is 
likely the veteran had CAD prior to presenting to the VAMC in 
2003, as CAD does not "develop overnight," and that the 
exact onset was impossible to determine without additional 
information, although "several years seem[ed] plausible."



Because of this looming uncertainty over whether the 
veteran's CAD dated back to his military service, given the 
possible "several years" history mentioned by that VA 
physician, the Board remanded this case in May 2006 to have 
the veteran undergo a VA compensation examination for further 
medical comment concerning the etiology of his heart 
disorder.

The veteran had this requested VA compensation examination in 
October 2006.  During the evaluation, he complained of 
experiencing chest pain two or three times per day.  His 
recent cardiac catheterization, angiogram and echocardiogram 
had revealed an ejection fraction of 50 percent or greater, 
which dropped during exercise.  The VA examiner noted this 
test had found no evidence of chronic congestive heart 
failure and no history of congestive heart failure.  His 
review of the claims file noted the veteran's history of 
chest pain and intercostal chondritis during service, but 
also noted it was associated with multiple visits for 
pharyngitis and other viral-like illnesses.  The examiner 
further noted the veteran had normal blood pressure during 
service and had no other symptomatology of ischemic heart 
disease or hypercholesterolemia.  During the current 
evaluation, he had blood pressure readings of 130/84, 128/80 
and 125/80.  His heart sounds were accentuated with normal to 
increased S1 and S2, without murmurs or gallops.  The 
examiner indicated that his review of the evidence - 
including a resting ejection fraction of greater than 50 
percent, stress ejection fraction of 40 to 50 percent with 
mild hypokinesia both anteriorly and of the septum, and 
changes were consistent with both anterior and diaphragmatic 
ischemic changes during exercise or during the adenosine 
pharmacologic stress.  He further indicated these results 
were compatible with heart disease induced by the veteran's 
nonservice-connected Type II diabetes mellitus.  

This VA examiner diagnosed atherosclerotic CAD, hypertension 
and hypercholesteremia.  Most importantly, though, based on 
his review of the veteran's service medical records, claims 
file and examination, this examiner opined that the left-
sided chest pain and costochondritis documented in the 
veteran's service medical record in 1981 was unrelated to his 
current atherosclerosis or hypertension.  Indeed, said this 
VA examiner, these conditions are more likely related to or 
caused by the veteran's Type II diabetes and his chronic 
smoking.

In evaluating this issue as to the likely etiology of the 
veteran's heart disorder, including CAD, all relevant 
evidence has been considered - both from during service and 
during the many years since.  Concerning first the evidence 
during the veteran's military service, his service medical 
records (SMRs) note one, isolated complaint of chest pain and 
a diagnosis of intercostal costochondritis.  Nevertheless, 
his service medical records make no other reference to a 
chronic heart condition and his separation examination in May 
1983 indicated his chest was asymptomatic.  In this regard, 
his blood pressure reading taken during that May 1983 
examination for separation from service was 110/70 
(systolic/diastolic), so well within normal limits.  And as 
already mentioned, he specifically denied experiencing any 
shortness of breath or pain or pressure in his chest when 
completing a medical history questionnaire during that 
separation evaluation.  There also is no indication of 
hypertension or other heart disorder, including CAD - 
certainly to a compensable degree of at least 10 percent, 
within one year after service.  This evidence goes against 
finding this condition was either directly or presumptively 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The veteran, however, still may establish his entitlement to 
service connection for a heart disorder, including CAD, if 
there is competent medical evidence otherwise linking this 
condition to his military service.  See 38 C.F.R. § 3.303(d); 
Hickson v. West, 12 Vet. App. 247, 253 (1999) (medical nexus 
requirement for service connection consists of a link between 
current disability and an identifiable in-service disease or 
injury).

As previously explained, however, the VA examiner indicated 
in the report of the October 2006 compensation examination 
that there is no relationship between the instance of chest 
pain and intercostal chondritis the veteran experienced 
during service and any current heart disorders (CAD, 
hypertension, etc.).  Indeed, this doctor indicated the 
veteran's heart disorder, instead, is due to his nonservice-
connected diabetes and heavy, extended use of tobacco 
(chronic smoking).  


Precedent opinions of VA's General Counsel have discussed the 
cause-and-effect relationship between chronic smoking and the 
eventual development of cardiovascular disorders such as 
heart disease.  See VAOPGCPREC 2-93 (Jan. 13, 1993) and 
VAOPGCPREC 19-97 (May 13, 1997).  Indeed, for claims, 
as here, filed on or after June 9, 1998, there is now an 
express prohibition against granting service connection for 
any disability resulting from injury or disease attributable 
to the use of tobacco products.  38 U.S.C.A. § 1103; 38 
C.F.R. § 3.300.

Although the veteran is competent to report symptoms of what 
he believes were early, prodromal indications of a heart 
disorder in service, he is not competent to etiologically 
link any current heart disorder to his military service.  
38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Hence, there is no indication of the onset of a heart 
disorder, including CAD, either during the veteran's military 
service or within the one-year presumptive period after his 
discharge, or otherwise suggesting that any current heart 
disorder, first diagnosed several years after service, began 
during service or is otherwise attributable to his military 
service.  Accordingly, there is no competent evidence 
directly or presumptively linking this condition to his 
military service.  Moreover, since, for the reasons and bases 
discussed, the preponderance of the evidence is against this 
claim, there is no reasonable doubt to resolve in his favor, 
and the Board must deny this claim.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



III.  Whether the Veteran is Entitled to Service Connection 
for a Left Leg Disorder, Including as Secondary to a Service-
Connected Chronic Low Back Disorder

The veteran claims that his left leg disorder is a result of 
his military service, or, on an alternative theory of 
secondary service connection, was either caused or aggravated 
by his low back disorder - which is already service 
connected.

The statutes and regulations governing direct and presumptive 
service connection are the same as those mentioned when 
deciding the veteran's claim concerning his heart disorder.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

In addition, disability that is proximately due to or results 
from another disease or injury for which service connection 
has been granted shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a).  Also, when aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, he 
shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. 
§ 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The veteran's service medical records make no reference to a 
left leg or foot disorder in service.  Indeed, his separation 
examination in May 1983 indicated his lower extremities and 
feet did not have defects.  Nevertheless, when completing a 
medical history questionnaire during that discharge 
evaluation, he checked the box "Yes" for experiencing 
cramps in his legs and foot trouble.  

If, as here, there is no evidence of a chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

According to VA outpatient treatment records, the veteran has 
complained of bilateral leg and foot pain and weakness 
related to his service-connected low back disorder, but 
electromyograph (EMG) testing in February 2006 was negative 
for evidence of lumbar radiculopathy or peripheral 
neuropathy.  However, during his hearing before the 
undersigned VLJ, the veteran testified that his treatment 
provider at the VAMC had told him that his bilateral leg 
disorder is due to overcompensating for his service-connected 
low back disorder.  As noted previously, the RO granted 
service connection for a right ankle strain in October 2007, 
on remand, and assigned a noncompensable rating retroactively 
effective from June 7, 2004, the date of receipt of the 
veteran's claim.  Hence, the only remaining issue is whether 
he also is entitled to service connection for his other lower 
extremity, a left leg disorder, including as secondary to his 
service-connected low back disability.

To resolve this issue, the Board remanded this case in May 
2006 for a medical nexus opinion.  VA provided the veteran 
this requested compensation examination in October 2006.  
During the evaluation, he complained of bilateral leg pain.  
His ankle range of motion was 20 degrees of dorsiflexion, 45 
degrees of plantar flexion without pain, 45 degrees of 
inversion and 10 degrees of eversion bilaterally with pain on 
eversion, worse in the right ankle than the left.  
Five repetitions of his ankle range of motion did not produce 
fatigue, weakness, lack of endurance or incoordination.  X-
rays of his ankles were normal.  X-rays of his low back 
revealed small left T11-T12 and T12-L1 left posterolateral 
disc protrusions and moderate posterior disc bulging with 
moderate dural compression at L3-L4 and L4-L5.  The examiner 
diagnosed multilevel degenerative disc disease of the lumbar 
spine and bilateral ankle strain, noting it was greater in 
the right ankle than the left.

Most importantly, though, this VA examiner opined that based 
on his review of the claims file, service medical records and 
imaging studies, the veteran's "bilateral" leg disorder is 
etiologically linked to his multilevel degenerative disc 
disease of the lumbosacral spine.  So, in short, this doctor 
concluded that the veteran's left leg disorder (and 
particularly his left ankle sprain) is proximately due to or 
the result of his service-connected low back disorder.  The 
fact that this examiner mentioned a "bilateral" leg 
disorder as a result of the service-connected low back 
disability necessarily means he included the left lower 
extremity and did not limit this finding to the veteran's 
right lower extremity.  This examiner explained his rationale 
by stating that the veteran has not had any intercurrent 
injuries to account for his bilateral ankle strain.

So there is the required linkage between the left leg 
disorder and the veteran's military service, albeit by way of 
his already service-connected low back disorder.  So service 
connection is warranted for the left leg disorder as 
secondary to his service-connected low back disorder.  
38 C.F.R. § 3.310; See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  See also Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).




ORDER

The claim for service connection for a heart disorder, 
including CAD, is denied.

However, the claim for service connection for a left leg 
disorder, including as secondary to the service-connected 
chronic low back disorder, is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


